19-3344(L)
     Starr Indemnity & Liab. Co. v. Brightstar Corp.



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 5th day of November, two thousand twenty.
 4
 5           PRESENT: RAYMOND J. LOHIER, JR.,
 6                            MICHAEL H. PARK,
 7                                    Circuit Judges,
 8                            JED S. RAKOFF, *
 9                                    Judge.
10           ------------------------------------------------------------------
11           STARR INDEMNITY & LIABILITY COMPANY,
12
13                           Plaintiff-Counter-Defendant-Appellee-
14                           Cross-Appellant,
15
16                     v.
17
18


     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of
     New York, sitting by designation.
 1         BRIGHTSTAR CORP., BRIGHTSTAR GERMANY                                  No. 19-3344(L),
 2         GMBH,                                                                 No. 19-3416(XAP)
 3
 4                          Defendants-Counter-Claimants-Counter-
 5                          Defendants-Appellants-Cross-Appellees.
 6         ------------------------------------------------------------------
 7
 8         FOR DEFENDANTS-COUNTER-
 9         CLAIMANTS-COUNTER-
10         DEFENDANTS-APPELLANTS-
11         CROSS-APPELLEES:                                         MARK L. DURBIN (Vivian C.
12                                                                  Michael, Dennis J. Nolan,
13                                                                  Anderson Kill P.C., New York,
14                                                                  NY; Charles Edwards, Barnes
15                                                                  & Thornburg LLP, Chicago, IL,
16                                                                  on the brief), Barnes &
17                                                                  Thornburg LLP, Chicago, IL.
18
19
20         FOR PLAINTIFF-COUNTER-
21         DEFENDANT-APPELLEE-CROSS-
22         APPELLANT:                                               JOHN A. V. NICOLETTI,
23                                                                  (Nooshin Namazi, Kevin J. B.
24                                                                  O’Malley, on the brief), Nicoletti
25                                                                  Hornig & Sweeney, New York,
26                                                                  NY.
27
28
29
30         Appeal from a judgment of the United States District Court for the

31   Southern District of New York (Gabriel W. Gorenstein, Magistrate Judge).

32         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

                                                       2
 1   AND DECREED that the September 17, 2019 judgment of the District Court is

 2   AFFIRMED.

 3         Brightstar Corp. and Brightstar Germany GmbH (collectively,

 4   “Brightstar”) appeal from a September 17, 2019 judgment of the United States

 5   District Court for the Southern District of New York (Gorenstein, M.J.) granting

 6   summary judgment in favor of Starr Indemnity & Liability Company (“Starr”).

 7   Starr, an insurance company, brought this action seeking a declaratory judgment

 8   that Brightstar is not entitled to coverage under the parties’ insurance policy for

 9   the loss of wireless communication devices at a warehouse in Germany in

10   November 2013. On appeal, the primary issue is whether the full $25 million

11   limit on liability under the policy applied to the German warehouse where the

12   loss occurred. We assume the parties’ familiarity with the underlying facts and

13   prior record of proceedings, to which we refer only as necessary to explain our

14   decision to affirm.

15         For substantially the reasons stated by the District Court in its thorough

16   opinion and order entered July 12, 2019, we conclude that the full $25 million

17   limit of liability does not apply under the policy to the German warehouse.


                                              3
1         We have considered Brightstar’s remaining arguments and conclude that

2   they are without merit. For the foregoing reasons, the judgment of the District

3   Court is AFFIRMED.

4                                        FOR THE COURT:
5                                        Catherine O’Hagan Wolfe, Clerk of Court




                                            4